Third District Court of Appeal
                               State of Florida

                         Opinion filed June 15, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2162
                      Lower Tribunal No. 13-2263 SP
                          ________________


            United Automobile Insurance Company,
                                  Appellant,

                                     vs.

Millennium Radiology, LLC, d/b/a Millennium Open MRI, a/a/o
                 Alexander Fiallo-Batista,
                                  Appellee.

      An Appeal from the County Court for Miami-Dade County, Myriam
Lehr, Judge.

     Michael J. Neimand, for appellant.

      David B. Pakula, P.A., and David B. Pakula (Pembroke Pines); Marks
& Fleischer, P.A., and Gary Marks (Ft. Lauderdale), for appellee.


Before FERNANDEZ, C.J., and LOGUE, and LINDSEY, JJ.

     PER CURIAM.
      We reverse and remand consistent with our decision in United

Automobile Insurance Company v. Millennium Radiology, LLC, 47 Fla. L.

Weekly D175, D177 (Fla. 3d DCA Jan. 12, 2022) (“Millennium's ‘identity’ is

not the same in each of these cases against United Auto; Millennium draws

its identity from its assignor from case to case. The identity element of

collateral estoppel, therefore, is not satisfied.”).




                                         2